NUMBER 13-14-00086-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


SMITA CHAKRAVARTHY,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.



                                      ORDER
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      This cause is currently before the Court on appellant's motion to release sealed

supplemental clerk’s record and to extend time to file supplemental brief. On May 4,

2015, a sealed third supplemental clerk’s record containing personal juror information was

filed with this Court. Counsel’s motion requests that the sealed record be released on a

CD-ROM.
       The Court, having fully examined and considered appellant’s motion to release

sealed supplemental clerk’s record, is of the opinion that the motion should be granted.

Appellant’s motion is hereby GRANTED IN PART and DENIED IN PART. The sealed

record will not be provided to counsel on a CD-ROM. The Clerk of the Court is ordered

to print the sealed third supplemental clerk’s record for counsel to view in hard copy at the

Thirteenth Court of Appeals. The sealed record cannot be removed from the premises

of the Thirteenth Court of Appeals and cannot be copied or photographed. The parties

are ordered to not disseminate the information contained within the sealed record to any

person. The Clerk of the Court is further ordered to make the sealed record available to

counsel for viewing for ten days from the date of this order.

       Appellant's first motion for extension of time to file a supplemental brief is hereby

granted, and the Honorable Victoria Guerra, counsel for appellant, is hereby ORDERED

to file a supplemental appellate brief with this Court no later than ten days after the sealed

record is reviewed. The supplemental brief does not need to be filed under seal.

       IT IS SO ORDERED.

                                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of May, 2015.




                                              2